                     1 Peter C. Bronstein, Esq.
                         Law Offices of Peter C. Bronstein
                     2 1999 Avenue of the Stars
                         11th Floor
                     3 Los Angeles, CA 90067
                         Telephone: 310.203.2249
                     4 Facsimile:   310.203.2259
                                                                    JS-6
                     5 Attorneys for Respondent
                         Bryan Swanson
                     6
                         Mark F. Lovell CA Bar No. 246652
                     7 mark.lovell@ogletree.com
                         OGLETREE, DEAKINS, NASH,
                     8 SMOAK & STEWART, P.C.
                         Park Tower, Fifteenth Floor
                     9 695 Town Center Drive
                         Costa Mesa, CA 92626
                10 Telephone: 714.800.7900
                         Facsimile: 714.754.1298
                11
                         Attorneys for Petitioner
                12 JPMorgan Chase Bank

                13
                                               UNITED STATES DISTRICT COURT
                14
                                             CENTRAL DISTRICT OF CALIFORNIA
                15

                16
                         JPMORGAN CHASE BANK, A NEW          Case No. 18-cv-1405 JVS (ADSx)
                17 YORK CORPORATION
                                                             ORDER ON STIPULATION TO
                18                    Petitioner,            DISMISS PETITION WITHOUT
                                                             PREJUDICE; ORDER
                19
                               v.
                20                                           Complaint Filed: August 9, 2018
                   BRYAN SWANSON, AN                         Trial Date:      None Set
                21 INDIVIDUAL                                Judge:           Hon. James V. Selna
                22                    Respondent.
                23

                24

                25

                26

                27
JP Morgan v
                28
Swanson - Order on




                                                                            Case No. 18-cv-1405 JVS (ADSx)
                          ORDER ON STIPULATION TO DISMISS PETITION WITHOUT PREJUDICE
                     1

                     2                                          ORDER

                     3        GOOD        CAUSE      APPEARING           THEREFORE,        IT   IS   HEREBY

                     4   ORDERED, pursuant to the Stipulation by Petitioner JPMorgan Chase Bank and

                     5   Respondent Bryan Swanson, as follows:

                     6        1.      This action is dismissed without prejudice;

                     7        2.      Respondent shall not be entitled to recover costs against Petitioner.

                     8
                              IT IS SO ORDERED.
                     9

                10

                11 DATED: March 14, 2019                           By:
                                                                          Hon. James V. Selna
                12                                                        United States District Court Judge
                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27
JP Morgan v
                28
Swanson - Order on




                                                            1           Case No. 18-cv-1405 JVS (ADSx)
                                   STIPULATION TO DISMISS PETITION WITHOUT PREJUDICE
                     1                                 PROOF OF SERVICE
                                             Bryan Swanson v. JP Morgan Chase Bank, et al.
                     2                             Case No. 18-cv-1405 JVS (ADSx)
                     3        I am and was at all times herein mentioned over the age of 18 years and not a
                       party to the action in which this service is made. At all times herein mentioned I have
                     4 been employed in the County of Orange in the office of a member of the bar of this
                       court at whose direction the service was made. My business address is 695 Town
                     5 Center Drive, Suite 1500, Costa Mesa, CA 92626.

                     6         On March 14, 2019, I served the following document(s):
                     7        STIPULATION TO DISMISS PETITION WITHOUT PREJUDICE;
                                               [PROPOSED] ORDER
                     8

                     9 by placing        (the original)   (a true copy thereof) in a sealed envelope addressed as
                         follows:
                10
                         Peter C. Bronstein, Esq.                     Attorneys for Plaintiff,
                11       Law Offices of Peter C. Bronstein            Bryan Swanson
                         1999 Avenue of the Stars, 11th Floor
                12       Los Angeles, CA 90067                         Tel: 310.203.2249
                                                                       Fax: 310.203.2259
                13
                         ☐     BY MAIL: I placed the envelope for collection and mailing, following our
                14             ordinary business practices. I am readily familiar with the practice of Ogletree,
                               Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                15             correspondence for mailing. On the same day that correspondence is placed for
                               collection and mailing, it is deposited in the ordinary course of business with
                16             the United States Postal Service, in a sealed envelope with postage fully prepaid.
                17       ☒     BY CM/ECF: With the Clerk of the United States District Court of California,
                               using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                18             notification of the foregoing filing to the parties and counsel of record who are
                               registered with the Court’s CM/ECF System.
                19
                         ☒     (Federal): I declare that I am employed in the office of a member of the State
                20             Bar of this Court at whose direction the service was made. I declare under
                               penalty of perjury under the laws of the United States of America that the above
                21             is true and correct.
                22              I declare under penalty of perjury under the laws of the United States of America
                         that the above is true and correct.
                23

                24             Executed on March 14, 2019, at Costa Mesa, California.

                25

                26

                27                                                     Diane Vo
JP Morgan v
                28
Swanson - Order on




                                                             2           Case No. 18-cv-1405 JVS (ADSx)
                                    STIPULATION TO DISMISS PETITION WITHOUT PREJUDICE
